Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 11, 2022

                                      No. 04-21-00450-CV

                         INTEGRITY PAIN MANAGEMENT, PLLC
                                Appellant/Cross-Appellee


                                                 v.

                DAVIS & ASSOCIATES MEDICAL CONSULTANTS, LLC
                             Appellee/Cross-Appellant

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-23848
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On April 6, 2022, appellant filed its brief under seal because the brief references portions
of the trial record that was ordered sealed by the trial court. The basis for sealing was that
portions of the record purportedly include “protected health information of numerous non-party
patients to whom medical services were rendered.” On April 12, 2022, we noted that the trial
court’s sealing order appears to be overly broad, and we ordered appellant—and appellee if it
desired—to file a notice stating whether the brief discloses protected health information and
where in the brief such information is disclosed. On April 13, 2022, appellant filed a notice
stating that it did not believe any portion of its brief contains protected health information and
that appellant did not believe there is any need to keep the brief sealed. Appellee did not file a
notice, and the time for filing a notice has expired. In light of the foregoing, we ORDER
appellant’s brief be unsealed. We instruct the clerk of court to make appellant’s brief publicly
available.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court